                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     THOMAS JEFFERSON CARES,                             Case No. 18-cv-07651-HSG
                                   8                    Plaintiff,                           ORDER DISMISSING DEFENDANT
                                                                                             ERIC TRIOLO
                                   9             v.

                                  10     ERIC TRIOLO, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Thomas Jefferson Cares, proceeding in forma pauperis, filed this civil action in
                                  14   December 2018 against Defendants Eric Triolo, Kelly Burbank, Paul Gilles, the County of San
                                  15   Benito, Darren Thompson, Gregory LaForge, Mitt French, and Patrick Palacios. Dkt. No. 1. The
                                  16   only remaining Defendants are Defendants Triolo, Burbank, and Gilles. Dkt. No. 38. Defendants
                                  17   Burbank and Gilles have been served. The Marshal was unable to serve Defendant Triolo because
                                  18   he appears to have changed residences. See Dkt. No. 18.
                                  19          On June 26, 2019, the Court ordered that within sixty (60) days, Plaintiff must effect
                                  20   service on Defendant Triolo, or submit to the Court sufficient information to locate Defendant
                                  21   Triolo such that the Marshal is able to effect service. Dkt. No. 40. The Court warned Plaintiff that
                                  22   failure to do so would result in dismissal of Defendant Triolo without prejudice pursuant to Rule
                                  23   4(m) of the Federal Rules of Civil Procedure. Id. Federal Rule of Civil Procedure 4(m) provides
                                  24   that if a defendant is not served within 90 days after the complaint is filed, a court, “on motion or
                                  25   on its own after notice to the plaintiff,” must dismiss the action against the unserved defendant
                                  26   without prejudice. See Fed. R. Civ. P. 4(m). If a plaintiff shows good cause for failure, a court
                                  27   must extend the time for service.
                                  28
                                   1          The parties filed a joint status report on September 24, 2019, updating the Court on the

                                   2   progress of Plaintiff’s criminal case and Plaintiff’s efforts to serve or locate Defendant Triolo.

                                   3   Dkt. No. 41. Plaintiff states that he is unable to effect service on or locate Defendant Triolo. Id.

                                   4   Accordingly, given that it is now well past the 90 days for Plaintiff to effect service under Rule

                                   5   4(m), the Court DISMISSES Defendant Triolo WITHOUT PREJUDICE. The Clerk shall

                                   6   terminate Defendant Triolo from the case.

                                   7

                                   8          IT IS SO ORDERED.

                                   9   Dated: 10/3/2019

                                  10                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  11                                                    United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
